








Exhibit 10.57
THIRD AMENDMENT TO CREDIT AGREEMENT


THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 21,
2013, is entered into by and among THE DIXIE GROUP, INC., a Tennessee
corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited liability
company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California corporation
(“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited liability company
(“Masland”; together with Dixie, Candlewick and Fabrica, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), THE PERSONS IDENTIFIED
AS THE LENDERS ON THE SIGNATURE PAGES HERETO (the “Lenders”), and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, dated as of September 13, 2011 (as
amended, restated, supplemented, or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”) among Borrowers, the Lenders, the Agent, and
Wells Fargo Capital Finance, LLC, a Delaware limited liability company, as
arranger and book runner, the Lenders have extended commitments to make certain
credit facilities available to the Borrowers; and
WHEREAS, the Borrowers have requested that the Lenders and the Agent enter into
this Amendment to make certain changes to the Existing Credit Agreement; and
WHEREAS, the Agent and the Lenders are willing to amend the Existing Credit
Agreement as set forth below.
NOW, THEREFORE, in consideration of the agreements herein contained and other
good and valuable consideration, the parties hereby agree as follows:
PART 1
DEFINITIONS
SUBPART 1.1        Certain Definitions. Unless otherwise defined herein or the
context otherwise requires, the following terms used in this Amendment,
including its preamble and recitals, have the following meanings:


“Amended Credit Agreement” means the Existing Credit Agreement as amended
hereby.
“Third Amendment Effective Date” shall have the meaning set forth in
Subpart 3.1.
SUBPART 1.2        Other Definitions. Unless otherwise defined herein or the
context otherwise requires, terms used in this Amendment, including its preamble
and recitals, have the meanings provided in the Existing Credit Agreement.

1

--------------------------------------------------------------------------------








PART II
AMENDMENTS


SUBPART 2.1        Amendment to Schedule 1.1 (Definitions). Effective on (and
subject to the occurrence of) the Third Amendment Effective Date, Schedule 1.1
of the Existing Credit Agreement is amended by (a) deleting the reference to
“$16,000,000” contained in subsection (2) of the definition of “Fixed Asset
Availability Amount” and replacing such reference with “$15,000,000”, and (b)
deleting the reference to “$11,500,000” contained in subsection (2) of the
definition of “Susan Street Real Property Availability Amount” and replacing
such reference with “$12,500,000”.


PART III
CONDITIONS TO EFFECTIVENESS OF PART II


SUBPART 3.1        Third Amendment Effective Date. Part II of this Amendment
shall be and become effective as of the date hereof (the “Third Amendment
Effective Date”), subject to the conditions set forth in this Part III having
been satisfied.


SUBPART 3.2        Execution of Amendment. The Agent shall have received fully
executed counterparts of this Amendment from the Borrowers and the Lenders.


SUBPART 3.3        Accuracy of Representations and Warranties. Each of the Loan
Parties’ representations and warranties set forth in Section 4 of the Credit
Agreement shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof).


PART IV
MISCELLANEOUS


SUBPART 4.1        No Additional Obligations. The Borrowers acknowledge and
agree that the execution, delivery and performance of this Amendment shall not
create (nor shall the Borrowers rely upon the existence of or claim or assert
that there exists) any obligation of any of the Agent or Lenders to consider or
agree to any other amendment of or waiver or consent with respect to the Amended
Credit Agreement or any other instrument or agreement to which the Agent or any
Lender is a party (collectively, an “Additional Amendment” or “Consent”), and in
the event that the Agent and the Lenders subsequently agree to consider any
requested Additional Amendment or Consent, neither the existence of this
Amendment nor any other conduct of the Agent or the Lenders related hereto,
shall be of any force or effect on the Lenders’ consideration or decision with
respect to any such requested Additional Amendment or Consent, and the Lenders
shall not have any obligation whatsoever to consider or agree to any such
Additional Amendment or Consent.


SUBPART 4.2        Acknowledgments and Stipulations. In order to induce Agent
and Lenders to enter into this Amendment, each Borrower acknowledges, stipulates
and agrees that (a) the Loan Documents executed by each Borrower are legal,
valid and binding obligations of such Borrower enforceable against such Borrower
in accordance with their respective terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally;
(b) the Liens granted by each Borrower to Agent in the Collateral are valid and
duly perfected, first priority Liens, subject only to Permitted Liens; (c) each
of the recitals contained at the beginning of this Amendment is true and
correct; and (d) prior to executing this Amendment, each Borrower

2

--------------------------------------------------------------------------------




consulted with and had the benefit of advice of legal counsel of their own
selection and has relied upon the advice of such counsel, and in no part upon
the representation of Agent, any Lender or any counsel to Agent or any Lender
concerning the legal effects of this Amendment or any provision hereof.


SUBPART 4.3        Cross-References. References in this Amendment to any Part or
Subpart are, unless otherwise specified, to such Part or Subpart of this
Amendment.


SUBPART 4.4        References in Other Credit Documents. At such time as this
Amendment shall become effective pursuant to the terms of Subpart 3.1, all
references in the Existing Credit Agreement (including without limitation the
Schedules thereto) to the “Agreement”, and all references in the other Loan
Documents to the “Credit Agreement”, shall be deemed to refer to the Amended
Credit Agreement.


SUBPART 4.5     Representations and Warranties of the Borrowers. Each Borrower
hereby represents and warrants that on the Third Amendment Effective Date and
after giving effect to the amendments contained herein: (a) the representations
and warranties contained in Section 4 of the Amended Credit Agreement shall be
correct in all material respects on and as of such date as though made on and as
of such date, and (b) no Default or Event of Default exists under the Amended
Credit Agreement on and as of such date. Without limitation of the preceding
sentence, each Borrower hereby expressly re-affirms the validity, effectiveness
and enforceability of each Loan Document to which it is a party (in each case,
as the same may be modified by the terms of this Amendment).


SUBPART 4.6     Counterparts. This Amendment may be executed in any number of
counterparts each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
THIS AMENDMENT SUPPLEMENTS, AND FORMS A PART OF, THE EXISTING CREDIT AGREEMENT,
BUT (FOR THE AVOIDANCE OF DOUBT) THE PARTIES HERETO IN ANY EVENT SPECIFICALLY
AGREE (WITHOUT LIMITATION OF THE FIRST PART OF THIS SENTENCE) THAT THE
PROVISIONS OF SECTION 12 OF THE EXISTING CREDIT AGREEMENT APPLY TO THIS
AMENDMENT, MUTATIS MUTANDIS.


SUBPART 4.7        Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.


[Signatures on Next Page]

3

--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
BORROWERS:
THE DIXIE GROUP, INC.,
a Tennessee corporation
By: /s/ Jon Faulkner
Name: Jon Faulkner
Title: VP / CFO
 
CANDLEWICK YARNS, LLC.
an Alabama limited liability company
By:  /s/ Jon Faulkner
Name: Jon Faulkner
Title: President
 
FABRICA INTERNATIONAL, INC.,
a California corporation
By:  /s/ Jon Faulkner
Name: Jon Faulkner
Title: President
 
MASLAND CARPETS, LLC,
a Georgia limited liability company
By: /s/ Jon FaulknerName: Jon Faulkner
Title: President



AGENT AND LENDERS:
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
By: /s/ Gary Forlenza
Name: Gary Forlenza
Title: VP
 
BANK OF AMERICA, N.A.,
a national banking association, as a Lender
By:  /s/ Robert B. H. Moore
Name: Robert B. H. Moore
Title: Senior Vice President






4

--------------------------------------------------------------------------------




GUARANTOR’S ACKNOWLEDGEMENT
The undersigned, a guarantor of the “Obligations” of THE DIXIE GROUP, INC., a
Tennessee corporation (“Dixie”), CANDLEWICK YARNS, LLC, an Alabama limited
liability company (“Candlewick”), FABRICA INTERNATIONAL, INC., a California
corporation (“Fabrica”), MASLAND CARPETS, LLC, a Georgia limited liability
company (“Masland”; together with Dixie, Candlewick and Fabrica, are referred to
hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), under and as defined
in that certain Credit Agreement dated as of September 13, 2011 (as amended,
restated, supplemented, or otherwise modified prior to the date hereof, the
“Credit Agreement”) among the Borrowers, the lenders party thereto (the
“Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability
company, as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Agent”), and WELLS FARGO
CAPITAL FINANCE, LLC, a Delaware limited liability company, as arranger and book
runner, hereby (a) acknowledges receipt of the foregoing Third Amendment to
Credit Agreement (the “Amendment”); (b) consents to the terms and execution
thereof; (c) reaffirms its obligations pursuant to the terms of that certain
Guaranty Agreement dated as of September 13, 2011 executed by the undersigned in
favor of the Agent and Lenders (the “Guaranty”); and (d) acknowledges that the
Agent and the Lenders may amend, restate, extend, renew or otherwise modify the
Credit Agreement and any indebtedness or agreement of the Borrowers, or enter
into any agreement or extend additional or other credit accommodations to the
Borrowers, without notifying or obtaining the consent of the undersigned and
without impairing the liability of the undersigned under the Guaranty for the
Borrowers’ present and future Obligations. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.
 
C-KNIT APPAREL, INC.,
a Tennessee corporation
By:  /s/ Jon A. Faulkner
Name: Jon A. Faulkner
Title: President






5